      Case 2:19-cv-00140-JNP-PMW Document 18 Filed 07/24/19 Page 1 of 2



J. Morgan Philpot (Utah Bar No. 11855)
morgan@jmphilpot.com
Attorney for Defendant, Gabriel Joseph
JM PHILPOT LAW, PLLC
620 East 100 North
Alpine, UT 84004
(801) 810-8369


                         IN THE UNITED STATES DISTRICT COURT

                          DISTRICT OF UTAH, CENTRAL DIVISION


  GABRIEL SETH JOSEPH,                         |             Case No. 2:19-cv-00140

                                               |
                         Petitioner,                PETITIONER’S RESPONSE/NOTICE
                                               |    OF NON-OPPOSITION TO UNITED
          vs.                                         STATES’ MOTION FOR RULE 6
                                               |     DISCOVERY AND COMPULSORY
  UNITED STATES OF AMERICA,                                    ORDER
                                               |
                         Respondent.
                                               |               Judge Jill N. Parrish




       Petitioner, through counsel, hereby responds the United States’ Motion for Rule 6

Discovery and Compulsory Order (the “Discovery Motion”).

       Petitioner does not oppose the Respondent’s Discovery Motion per se but simply asks the

Court to require, in any order issued, that the government’s inquiry and discovery, including

questions to deponents, shall be strictly confined within the scope of the subjects of the

attorney/client privilege waiver pursuant to this Court’s Memorandum Decision and Order

Waiving Attorney-Client Privilege. (DKT. 9). Additionally, all affected parties should be



Page 1 of 2 | Motion to Extend Time to File Notice of Non-Opposition
      Case 2:19-cv-00140-JNP-PMW Document 18 Filed 07/24/19 Page 2 of 2



required to produce only the information and documents, etc. that are within the scope of the

subjects of the waiver pursuant to this Court’s Order.

       Thus, deponents and other persons subject to the discovery order, should not be required

to “answer all questions at the deposition,” as the government has requested in their Proposed

Order Granting United States Motion for Rule 6 Discovery and Compulsory Order, (DKT 10-1

¶6), but instead need only answer appropriate questions and produce appropriate documents that

are within the scope of the subjects of the waiver pursuant to this Court’s Order.



       Dated this 24th day of July 2019.

                                              /s/ J. Morgan Philpot

                                              J. Morgan Philpot, USB #11855
                                              Attorney for Petitioner




Page 2 of 2 | Motion to Extend Time to File Notice of Non-Opposition
